Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-19 of copending Application No. 17/700377 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the term “box” is a type of “convex polygon.”
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With respect to claim 1, 17/700377 discloses:
Claim 1
Copending Claim 1
A method of performing intersection testing of a ray with a box in a ray tracing system, wherein the ray and the box are defined in a 3D space using a space-coordinate system, and wherein the ray is defined with a ray origin and a ray direction, the method comprising
A method of performing intersection testing of a ray with a convex polygon in a ray tracing system, wherein the ray and the convex polygon are defined in a 3D space using a space-coordinate system, and wherein the ray is defined with a ray origin and a ray direction, the method comprising
using a ray-coordinate system to perform intersection testing, wherein the ray-coordinate system has an origin at the ray origin, and wherein the ray-coordinate system has three basis vectors, wherein a first of the basis vectors is aligned with the ray direction; and wherein a second and a third of the basis vectors
using a ray-coordinate system to perform intersection testing, wherein the ray-coordinate system has an origin at the ray origin, and wherein the ray-coordinate system has three basis vectors, wherein a first of the basis vectors is aligned with the ray direction; and wherein a second and a third of the basis vectors
(i) are both orthogonal to the first basis vector, (ii) are not parallel with each other, and (iii) have a zero as one component when expressed in the space-coordinate system
(i) are both orthogonal to the first basis vector, (ii) are not parallel with each other, and (iii) have a zero as one component when expressed in the space-coordinate system
outputting a result of performing the intersection testing for use by the ray tracing system
outputting a result of performing the intersection testing for use by the ray tracing system

With respect to claim 2, 17/700377 discloses the method of claim 1, further comprising translating one or more position vectors defining the position of the box for use in performing the intersection testing by subtracting the ray origin from the one or more position vectors defining the position of the box (Copending Claim 2). Translating vectors (3-tuples) corresponds to translating vertices.
With respect to claim 3, 17/700377 discloses the method of claim 1, wherein the second and the third of the basis vectors of the ray-coordinate system have a value of ±1 as one component when expressed in the space-coordinate system (Copending Claim 3).
With respect to claim 4, 17/700377 discloses the method of claim 1, wherein the first basis vector, S, when expressed with components of the space-coordinate system is S=A(D.sub.x, D.sub.y, D.sub.z). wherein the second basis vector, P, when expressed with components of the space-coordinate system is P=B(D.sub.z, 0,−D.sub.x); and wherein the third basis vector, Q, when expressed with components of the space-coordinate system is Q=C(0,D.sub.z,−D.sub.y); wherein D.sub.x, D.sub.y and D.sub.z are components of the ray direction in the space-coordinate system and A, B and C are scalar values (Copending Claim 4).
With respect to claim 5, 17/700377 discloses the method of claim 4, wherein B is a simplified fraction with D.sub.x in its denominator, and C is a simplified fraction with D.sub.y in its denominator (Copending Claim 5).
With respect to claim 6, 17/700377 discloses the method of claim 3, wherein the first basis vector, S, when expressed with components of the space-coordinate system is S=A(D.sub.x, D.sub.y, D.sub.z), wherein the second basis vector, P, when expressed with components of the space-coordinate system is P = ( ± 1 , 0 , ∓ D x D z ) ; wherein the third basis vector, Q, when expressed with components of the space-coordinate system is Q = ( 0 , ± 1 , ∓ D y D z ) ; wherein D.sub.x, D.sub.y and D.sub.z are components of the ray direction in the space-coordinate system and A is a scalar value (Copending Claim 6).
With respect to claim 7, 17/700377 discloses the method of claim 3, wherein the first basis vector, S, when expressed with components of the space-coordinate system is S=A(D.sub.x, D.sub.y, D.sub.z). wherein the second basis vector, P, when expressed with components of the space-coordinate system is P = ( ± D z D x , 0 , ∓ 1 ) ; and wherein the third basis vector, Q, when expressed with components of the space-coordinate system is Q = ( 0. ± D z D y , ∓ 1 ) ; wherein D.sub.x, D.sub.y and D.sub.z are components of the ray direction in the space-coordinate system and A is a scalar value (Copending Claim 7).
With respect to claim 8, 17/700377 discloses the method of claim 1, wherein the first basis vector, S, when expressed with components of the space-coordinate system is S=A(D.sub.x, D.sub.7, D.sub.z), wherein the second basis vector, P, when expressed with components of the space-coordinate system is P = ( ± 1 D x , 0 , ∓ 1 D z ) ; and wherein the third basis vector, Q, when expressed with components of the space-coordinate system is Q = ( 0 , ± 1 D y , ∓ 1 D z ) ; wherein D.sub.x, D.sub.y and D.sub.z are components of the ray direction in the space-coordinate system and A is a scalar value (Copending Claim 8).
With respect to claim 9, 17/700377 discloses the method of claim 1, wherein the first basis vector, S, when expressed with components of the space-coordinate system is S=A(D.sub.x, D.sub.y, D.sub.z), wherein the second basis vector, P, when expressed with components of the space-coordinate system is P=(±D.sub.z, 0, ∓D.sub.x); and wherein the third basis vector, Q, when expressed with components of the space-coordinate system is Q=(0, ±D.sub.z, ∓D.sub.y); wherein D.sub.x, D.sub.y and D.sub.z are components of the ray direction in the space-coordinate system and A is a scalar value (Copending Claim 9).
With respect to claim 10, 17/700377 discloses the method of claim 4, wherein A = 1 "\[LeftBracketingBar]" D z "\[RightBracketingBar]" (Copending Claim 10).
With respect to claim 11, 17/700377 discloses the method of claim 1, further comprising transforming the ray and the box from the space-coordinate system into the ray-coordinate system, wherein the intersection testing is performed in the ray-coordinate system (Copending Claim 11).
With respect to claim 12, 17/700377 discloses the method of claim 1, wherein the intersection testing is performed using fixed function circuitry, and optionally wherein the fixed function circuitry comprises one or more multiply-and-add components for performing multiplications and additions using the second and third basis vectors of the ray-coordinate system (Copending Claim 12).
With respect to claim 13, 17/700377 discloses the method of claim 1, further comprising selectively permuting the components of the ray and the axis-aligned box, such that |D.sub.z|≥|D.sub.x| and |D.sub.z|≥|D.sub.y|, before performing intersection testing of the ray with the axis-aligned box (Copending Claim 13).
With respect to claim 14, 17/700377 discloses the method of claim 1, further comprising selectively reversing the components of the ray and the axis-aligned box, such that D.sub.x≥0, D.sub.y≥0 and D.sub.z≥0, before performing intersection testing of the ray with the axis-aligned box (Copending Claim 14).
With respect to claim 15, 17/700377 discloses the method of claim 1, wherein values of at least one of: D x D y ⁢ and ⁢ D y D z , ( i ) D z D x ⁢ and ⁢ D z D y , ( ii ) 1 D x ⁢ and ⁢ 1 D y , and ( iii ) 1 D z ⁢ or ⁢ D z , ( iv ) are pre-computed for the ray and stored in a store, wherein the method comprises reading the stored values from the store for use in performing intersection testing (Copending Claim 16).
With respect to claim 16, 17/700377 discloses the method of claim 1, wherein the outputted result is used in the ray tracing system for rendering an image of a 3D scene (Copending Claim 17).
With respect to claim 19, 17/700377 discloses:
Claim 19
Copending Claim 18
A method of performing intersection testing of a ray with a box in a ray tracing system, wherein the ray and the box are defined in an n-dimensional space using a space-coordinate system, wherein n≥3, and wherein the ray is defined with a ray origin and a ray direction, the method comprising
A method of performing intersection testing of a ray with a convex polygon in a ray tracing system, wherein the ray and the convex polygon are defined in an n-dimensional space using a space-coordinate system, wherein n≥3, and wherein the ray is defined with a ray origin and a ray direction, the method comprising
using a ray-coordinate system to perform intersection testing, wherein the ray-coordinate system has an origin at the ray origin, and wherein the ray-coordinate system has n basis vectors
using a ray-coordinate system to perform intersection testing, wherein the ray-coordinate system has an origin at the ray origin, and wherein the ray-coordinate system has n basis vectors
wherein a first of the basis vectors is aligned with the ray direction, wherein (n−1) of the basis vectors are orthogonal to the first basis vector, wherein no pairing of the (n−1) basis vectors are parallel with each other, and wherein the (n−1) basis vectors have zeros for (n−2) components when expressed in the space-coordinate system
wherein a first of the basis vectors is aligned with the ray direction, wherein (n−1) of the basis vectors are orthogonal to the first basis vector, wherein no pairing of the (n−1) basis vectors are parallel with each other, and wherein the (n−1) basis vectors have zeros for (n−2) components when expressed in the space-coordinate system
outputting a result of performing the intersection testing for use by the ray tracing system
outputting a result of performing the intersection testing for use by the ray tracing system

With respect to claim 20, 17/700377 discloses:
Claim 20
Copending Claim 19
An intersection testing module, for use in a ray tracing system, configured to perform intersection testing of a ray with a box, wherein the ray and the box are defined in a 3D space using a space-coordinate system, and wherein the ray is defined with a ray origin and a ray direction, the intersection testing module being configured to
An intersection testing module, for use in a ray tracing system, configured to perform intersection testing of a ray with a convex polygon, wherein the ray and the convex polygon are defined in a 3D space using a space-coordinate system, and wherein the ray is defined with a ray origin and a ray direction, the intersection testing module being configured to
use a ray-coordinate system to perform intersection testing, wherein the ray-coordinate system has an origin at the ray origin, and wherein the ray-coordinate system has three basis vectors, wherein a first of the basis vectors is aligned with the ray direction; and wherein a second and a third of the basis vectors
use a ray-coordinate system to perform intersection testing, wherein the ray-coordinate system has an origin at the ray origin, and wherein the ray-coordinate system has three basis vectors, wherein a first of the basis vectors is aligned with the ray direction; and wherein a second and a third of the basis vectors
(i) are both orthogonal to the first basis vector, (ii) are not parallel with each other, and (iii) have a zero as one component when expressed in the space-coordinate system
(i) are both orthogonal to the first basis vector, (ii) are not parallel with each other, and (iii) have a zero as one component when expressed in the space-coordinate system
output a result of performing the intersection testing for use by the ray tracing system
output a result of performing the intersection testing for use by the ray tracing system

Claims 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/700377 in view of Saleh et al. (U.S. PGPUB 20200193685). Claims 17-18 are made obvious in view of 17/700377 and the teachings of Saleh et al. 
This is a provisional nonstatutory double patenting rejection.
With respect to claim 17, 17/700377 discloses the method of claim 1. However, 17/700377 does not expressly disclose the box is an axis-aligned bounding box which bounds geometry to be rendered.
Saleh et al., who also deal with ray tracing, disclose the box is an axis-aligned bounding box which bounds geometry to be rendered (paragraph 27, In a bounding volume hierarchy, each non-leaf node represents an axis aligned bounding box that bounds the geometry of all children of that node).
17/700377 and Saleh et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the box is an axis-aligned bounding box which bounds geometry to be rendered, as taught by Saleh et al., to the 17/700377 system, because the bounding volume hierarchy data structure allows the number of ray-triangle intersections (which are complex and thus expensive in terms of processing resources) to be reduced as compared with a scenario in which no such data structure were used and therefore all triangles in a scene would have to be tested against the ray (paragraph 28 of Saleh et al.).
With respect to claim 18, 17/700377 as modified by Saleh et al. disclose the method of claim 1, wherein the box corresponds to a node of a hierarchical acceleration structure to be used for performing intersection testing in the ray tracing system (Saleh et al.: paragraph 28, a ray intersection test is performed as a sequence of tests of the ray against axis-aligned bounding boxes, followed by tests against triangles), and optionally wherein the node is part of a bottom-level acceleration structure (BLAS) for representing geometry in an instance space, and wherein the method comprises transforming the ray into the instance space.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 11-12, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saleh et al. (U.S. PGPUB 20200193685) in view of Spinella-Mamo et al. (U.S. PGPUB 20150363970) and further in view of Crawford et al. (U.S. PGPUB 20220270762).
	With respect to claim 1, Saleh et al. disclose a method of performing intersection testing of a ray with a box in a ray tracing system, wherein the ray and the box are defined in a 3D space using a space-coordinate system (paragraph 29, Fig. 4), and wherein the ray is defined with a ray origin and a ray direction, the method comprising:
using a ray-coordinate system to perform intersection testing, wherein the ray-coordinate system has an origin at the ray origin (paragraph 31, projecting the triangle into the viewspace of the ray transforms the coordinate system so that the ray points downwards in the z direction and the x and y components of the ray are 0); and outputting a result of performing the intersection testing for use by the ray tracing system (paragraph 33, Testing for whether the ray 512 intersects the triangle 514 is performed by testing whether vertex T is within triangle ABC). However, Saleh et al. do not expressly disclose the ray-coordinate system has three basis vectors, wherein a first of the basis vectors is aligned with the ray direction; and wherein a second and a third of the basis vectors: (i) are both orthogonal to the first basis vector, (ii) are not parallel with each other, and (iii) have a zero as one component when expressed in the space-coordinate system.
Spinella-Mamo et al., who also deal with ray casting, disclose a method wherein the ray-coordinate system has three basis vectors (paragraph 42, The pose of the image capture device includes an X, Y, and Z location in a universal coordinate frame, which describes distances from an origin in a three dimensional coordinate system along three orthogonal basis vectors), and wherein a second and a third of the basis vectors: (i) are both orthogonal to the first basis vector, (ii) are not parallel with each other (paragraph 42, The pose of the image capture device also includes a roll, a pitch, and a yaw, which correspond to rigid body rotations about each of the three orthogonal basis vectors).
Saleh et al. and Spinella-Mamo et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the ray-coordinate system has three basis vectors and wherein a second and a third of the basis vectors: wherein a first of the basis vectors is aligned with the ray direction, as taught by Spinella-Mamo et al., to the Saleh et al. system, because this would express coordinate geometry using basis vectors.
Crawford et al., who also deal with ray casting, disclose a method wherein a first of the basis vectors is aligned with the ray direction (paragraph 87, The previous direction of travel may then be adjusted to a new direction of travel defined by the directional vector extending from center point CP1 to center point CP2) and wherein a second and a third of the basis vectors: (iii) have a zero as one component when expressed in the space-coordinate system (paragraph 87, at the third interval, three rays may be cast along a cutting plane perpendicular to the direction of travel that is defined by the directional vector extending from center point CP1 to center point CP2).
Saleh et al., Spinella-Mamo et al., and Crawford et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein a first of the basis vectors is aligned with the ray direction and wherein a second and a third of the basis vectors: (iii) have a zero as one component when expressed in the space-coordinate system, as taught by Crawford et al., to the Saleh et al. as modified by Spinella-Mamo et al. system, because this would expressly coordinate geometry using well-known principles.
With respect to claim 2, Saleh et al. as modified by Spinella-Mamo et al. and Crawford et al. disclose the method of claim 1, further comprising translating one or more position vectors defining the position of the box for use in performing the intersection testing by subtracting the ray origin from the one or more position vectors defining the position of the box (Saleh et al.: paragraph 56, the translation calculations, which subtract the ray origin from the vertices, each of the calculations for determining Ax, Ay, Bx, By, Cx, and Cy, which includes multiplication of the vertex x, y, and z components by the ray direction z component and subtraction of the products as indicated above). Translating vectors (3-tuples) corresponds to translating vertices.
With respect to claim 11, Saleh et al. as modified by Spinella-Mamo et al. and Crawford et al. disclose the method of claim 1, further comprising transforming the ray and the box from the space-coordinate system into the ray-coordinate system, wherein the intersection testing is performed in the ray-coordinate system (Saleh et al.: paragraph 31, projecting the triangle into the viewspace of the ray transforms the coordinate system so that the ray points downwards in the z direction and the x and y components of the ray are 0 (although in some modifications, the ray may point upwards in the z direction, or in the positive or negative x or y directions, with the components in the other two axes being zero). The vertices of the triangle are transformed into this coordinate system. Such a transform allows the test for intersection to be made by simply asking whether the x, y coordinates of the ray fall within the triangle defined by the x, y coordinates of the vertices of the triangle).
	With respect to claim 12, Saleh et al. as modified by Spinella-Mamo et al. and Crawford et al. disclose the method of claim 1, wherein the intersection testing is performed using fixed function circuitry (Saleh et al.: paragraph 21, Each compute unit 132 also includes a fixed function hardware accelerator for performing a test to determine whether rays intersect triangles, which is the ray intersection unit 139), and optionally wherein the fixed function circuitry comprises one or more multiply-and-add components for performing multiplications and additions using the second and third basis vectors of the ray-coordinate system.
With respect to claim 16, Saleh et al. as modified by Spinella-Mamo et al. and Crawford et al. disclose the method of claim 1, wherein the outputted result is used in the ray tracing system for rendering an image of a 3D scene (Saleh et al.: paragraph 21, The compute units 132 implement ray tracing, which is a technique that renders a 3D scene by testing for intersection between simulated light rays and objects in a scene).
	With respect to claim 17, Saleh et al. as modified by Spinella-Mamo et al. and Crawford et al. disclose the method of claim 1, wherein the box is an axis-aligned bounding box which bounds geometry to be rendered (Saleh et al.: paragraph 27, In a bounding volume hierarchy, each non-leaf node represents an axis aligned bounding box that bounds the geometry of all children of that node).
	With respect to claim 18, Saleh et al. as modified by Spinella-Mamo et al. and Crawford et al. disclose the method of claim 1, wherein the box corresponds to a node of a hierarchical acceleration structure to be used for performing intersection testing in the ray tracing system (Saleh et al.: paragraph 28, a ray intersection test is performed as a sequence of tests of the ray against axis-aligned bounding boxes, followed by tests against triangles), and optionally wherein the node is part of a bottom-level acceleration structure (BLAS) for representing geometry in an instance space, and wherein the method comprises transforming the ray into the instance space.
	With respect to claim 19, Saleh et al. as modified by Spinella-Mamo et al. and Crawford et al. disclose a method of performing intersection testing of a ray with a box in a ray tracing system, as in claim 1 when n=3; see rationale for rejection of claim 1.
	With respect to claim 20, Saleh et al. as modified by Spinella-Mamo et al. and Crawford et al. disclose an intersection testing module (Saleh et al.: paragraph 22, The acceleration structure traversal stage 304 performs the ray intersection test to determine whether a ray hits a triangle. The ray tracing pipeline 300 may be orchestrated partially or fully in software or partially or fully in hardware, and may be
orchestrated by the processor 102, the scheduler 136, by a combination thereof, or
partially or fully by any other hardware and/or software unit), for use in a ray tracing
system, configured to perform the method of claim 1; see rationale for rejection of claim
1.
	
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saleh
et al. (U.S. PGPUB 20200193685) in view of Spinella-Mamo et al. (U.S. PGPUB
20150363970), Crawford et al. (U.S. PGPUB 20220270762), and further in view of
Duluk, JR. et al. (U.S. PGPUB 20070165035).
With respect to claim 3, Saleh et al. as modified by Spinella-Mamo et al. and Crawford et al. disclose the method of claim 1. However, Saleh et al. as modified by Spinella-Mamo et al. and Crawford et al. do not expressly disclose the second and the third of the basis vectors of the ray-coordinate system have a value of ±1 as one component when expressed in the space-coordinate system.
Duluk, JR. et al., who also deal with graphics processing, disclose a method
wherein the second and the third of the basis vectors of the ray-coordinate system have
a value of ±1 as one component when expressed in the space-coordinate system
(paragraph 1581, the method comprising steps of: receiving for a vertex of polygon
associated with a surface to which bump effects are to be mapped geomeiry vectors
(V.sub.s, V.sub.t, N) and a texture vector (Tb); separating the geometry vectors into unit
basis vectors). The unit vector has a component of one when perpendicular to two
adjacent axes.

Saleh et al., Spinella-Mamo et al., Crawford et al., and Duluk, JR. et al. are in the
same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been
obvious to apply the method wherein the second and the third of the basis vectors of the
ray-coordinate system have a value of ±1 as one component when expressed in the
space-coordinate system, as taught by Duluk, JR. et al., to the Saleh et al. as modified
by Spinella-Mamo et al. and Crawford et al. system, because this would simplify
calculations.
Allowable Subject Matter
Claims 4-10 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject
matter: none of the prior art teaches or suggests the defining the basis vectors and
components of the ray as detailed in claims 4-10 and 13-15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
U.S. PGPUB 20210390759 to Muthler et al. fora method of transforming ray and
primitive vertices between coordinate systems to simplify the ray intersection test
	U.S. PGPUB 20130016109 to Garanzha for a bottom level acceleration structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
11/28/22